Exhibit 10

EXECUTION COPY

AMENDMENT NO. 10 TO

LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 10 TO LOAN AND SECURITY AGREEMENT, dated July 19, 2011, by and
among Spartan Stores, Inc., a Michigan corporation (“Parent”), Spartan Stores
Distribution, LLC, a Michigan limited liability company (“Stores Distribution”),
Market Development Corporation, a Michigan corporation (“MDC”), Spartan Stores
Associates, LLC, a Michigan limited liability company (“Associates”), Family
Fare, LLC, a Michigan limited liability company (“Family Fare”), MSFC, LLC, a
Michigan limited liability company (“MSFC”), Seaway Food Town, Inc., a Michigan
corporation (“Seaway”), The Pharm of Michigan, Inc. (“Pharm”), a Michigan
corporation, Valley Farm Distributing Co., an Ohio corporation (“Valley Farm”),
Gruber’s Real Estate, LLC, a Michigan limited liability company (“Gruber RE”),
Prevo’s Family Markets, Inc., a Michigan corporation (“Prevo”), Spartan
Properties Management, Inc. (formerly known as Buckeye Real Estate Management
Co.), an Ohio corporation (“SPM”), Spartan Stores Fuel, LLC, a Michigan limited
liability company (together with Lead Borrower, Stores Distribution, United,
MDC, Associates, Family Fare, MSFC, Seaway, Pharm, Valley Farm, Gruber RE, Prevo
and SPM, each individually a “Borrower” and collectively, “Borrowers”), Spartan
Stores Holding, Inc., a Michigan corporation (“Holding” and together with any
Person that at any time becomes party to a guarantee in favor of Agent or
otherwise liable on or with respect to the Obligations, each individually a
“Guarantor” and collectively, “Guarantors”), the parties to the Loan Agreement
(as hereinafter defined) from time to time as lenders (each individually, a
“Lender” and collectively, “Lenders”) and Wells Fargo Capital Finance, LLC,
successor by merger to Wachovia Capital Finance Corporation (Central), formerly
known as Congress Financial Corporation (Central), a Delaware limited liability
company, in its capacity as agent for Lenders (in such capacity, “Agent”).

W I T N E S S E T H :

WHEREAS, Borrowers and Guarantors have entered into financing arrangements with
Agent and Lenders pursuant to which Lenders (or Agent on behalf of Lenders) have
made and may make loans and advances and provide other financial accommodations
to Borrowers as set forth in the Loan and Security Agreement, dated December 23,
2003, by and among Borrowers, Guarantors, Agent and Lenders, as amended and
supplemented by Amendment No. 1 to Loan and Security Agreement, dated as of
July 29, 2004, Amendment No. 2 to Loan and Security Agreement, dated as of
December 22, 2004, Amendment No. 3 to Loan and Security Agreement, dated as of
December 9, 2005, Amendment No. 4 to Loan and Security Agreement, dated as of
March 17, 2006, Amendment No. 5 to Loan and Security Agreement, dated as of
April 5, 2007, Amendment No. 6 to Loan and Security Agreement, dated as of
May 22, 2007, Amendment No. 7 to Loan and Security Agreement, dated as of
May 20, 2009, Amendment No. 8 to Loan and Security Agreement, dated as of May 4,
2010 and Amendment No. 9 to Loan and Security Agreement, dated September 30,
2010 (as the same now exists and is amended and supplemented pursuant hereto and
may hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the other Financing Agreements
(as defined therein); and



--------------------------------------------------------------------------------

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
certain amendments to the Loan Agreement, and Agent and Lenders are willing to
agree to such amendments, subject to the terms and conditions herein; and

WHEREAS, by this Amendment No. 10, Borrowers, Guarantors, Agent and Lenders
desire and intend to evidence such amendments;

NOW THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

1.1 Additional Definition. As used herein, “Amendment No. 10” shall mean
Amendment No. 10 to Loan and Security Agreement, dated July 19, 2011, by and
among Borrowers, Guarantors, Agent and Lenders, as amended, modified,
supplemented, extended, renewed, restated or replaced, and the Loan Agreement
and the other Financing Agreements shall be deemed and are hereby amended to
include, in addition and not in limitation, such definition.

1.2 Interpretation. For purposes of this Amendment No. 10, unless otherwise
defined herein, all capitalized terms used herein shall have the respective
meanings assigned to such terms in the Loan Agreement.

2. Dividends and Redemptions. Section 9.11(f)(iv) of the Loan Agreement is
hereby amended by deleting the reference to “$15,000,000” contained therein and
replacing it with “$30,000,000”.

3. Representations and Warranties. Each Borrower and Guarantor hereby represents
and warrants to Agent and Lenders the following (which shall survive the
execution and delivery of this Amendment No. 10), the truth and accuracy of
which are a continuing condition of the making of Loans and providing Letter of
Credit Accommodations to Borrowers:

3.1 This Amendment No. 10 and each other agreement or instrument to be executed
and delivered by the Borrowers and Guarantors pursuant hereto have been duly
authorized, executed and delivered by all necessary action on the part of each
of the Borrowers and Guarantors which is a party hereto and thereto and, if
necessary, their respective stockholders and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of each
of the Borrowers and Guarantors, as the case may be, contained herein and
therein, constitute the legal, valid and binding obligations of each of the
Borrowers and Guarantors, respectively, enforceable against them in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

3.2 The execution, delivery and performance of this Amendment No. 10 (a) are all
within each Borrower’s and Guarantor’s corporate or limited liability company
powers and (b)

 

2



--------------------------------------------------------------------------------

are not in contravention of law or the terms of any Borrower’s or Guarantor’s
certificate or articles of incorporation, by laws, or other organizational
documentation, or any indenture, agreement or undertaking to which any Borrower
or Guarantor is a party or by which any Borrower or Guarantor or its property
are bound.

3.3 No Default or Event of Default exists or has occurred and is continuing.

4. Condition Precedent. The effectiveness of the amendments contained herein
shall only be effective upon the following:

4.1 Agent shall have received counterparts of this Amendment No. 10, duly
authorized, executed and delivered by the parties hereto (including all Lenders
required for the amendments provided for herein); and

4.2 Agent shall have received a true and correct copy of any consent, waiver or
approval (if any) to or of this Amendment No. 10, which any Borrower is required
to obtain from any other Person; and

4.3 No Default or Event of Default shall exist or have occurred and be
continuing.

5. Effect of this Amendment. Except as expressly amended pursuant hereto, no
other changes or modifications to the Financing Agreements are intended or
implied, and, in all other respects, the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements are inconsistent with the provisions of
this Amendment No. 10, the provisions of this Amendment No. 10 shall control.

6. Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 10.

7. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 10 and the other Financing Agreements (except as otherwise provided therein)
and any dispute arising out of the relationship between the parties hereto,
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of Illinois but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of Illinois.

8. Binding Effect. This Amendment No. 10 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

9. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 10.

10. Counterparts. This Amendment No. 10 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 10 by telefacsimile or other electronic method
of transmission shall have the same force and effect as

 

3



--------------------------------------------------------------------------------

the delivery of an original executed counterpart of this Amendment No. 10. Any
party delivering an executed counterpart of this Amendment No. 10 by
telefacsimile or other electronic method of transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 10 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

AGENT     BORROWERS

WELLS FARGO CAPITAL FINANCE, LLC,

successor by merger to Wachovia Capital Finance Corporation (Central), f/k/a
Congress Financial Corporation (Central), as Agent

    SPARTAN STORES, INC. By:  

 

    By:  

 

Title:  

 

    Title:  

 

     

SPARTAN STORES DISTRIBUTION, LLC

MARKET DEVELOPMENT CORPORATION

SPARTAN STORES ASSOCIATES, LLC

FAMILY FARE, LLC

MSFC, LLC

SEAWAY FOOD TOWN, INC.

THE PHARM OF MICHIGAN, INC.

VALLEY FARM DISTRIBUTING CO.

GRUBER’S REAL ESTATE LLC

PREVO’S FAMILY MARKETS, INC.

SPARTAN PROPERTIES MANAGEMENT, INC. (f/k/a Buckeye Real Estate Management Co.)

SPARTAN STORES FUEL, LLC

      By:  

 

      Title:  

 

      GUARANTOR       SPARTAN STORES HOLDING, INC.       By:  

 

      Title:  

 

 

Amendment No. 10 to LSA



--------------------------------------------------------------------------------

LENDERS WELLS FARGO CAPITAL FINANCE, LLC, successor by merger to Wachovia
Capital Finance Corporation (Central), f/k/a Congress Financial Corporation
(Central) By:  

 

Title:  

 

KEY BANK NATIONAL ASSOCIATION By:  

 

Title:  

 

BANK OF AMERICA N.A. (successor by merger to Fleet Capital Corporation) By:  

 

Title:  

 

PNC BANK, NATIONAL ASSOCIATION, successor to National City Business Credit, Inc.
By:  

 

Title:  

 

GENERAL ELECTRIC CAPITAL CORPORATION By:  

 

Title:  

 

FIFTH THIRD BANK, an Ohio Banking Corporation, successor by merger to Fifth
Third Bank, a Michigan Banking Corporation By:  

 

Title:  

 

 

Amendment No. 10 to LSA



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

 

Title:  

 

 

Amendment No. 10 to LSA